341 F.2d 294
Jessie M. YATES, Appellant,v.Bernard J. MANALE et al., Appellees.
No. 21296.
United States Court of Appeals Fifth Circuit.
February 12, 1965.

Jessie M. Yates, New Orleans, La., for appellant.
Walter F. Gemeinhardt, First Asst. U. S. Atty., New Orleans, La., Louis C. LaCour, U. S. Atty., for appellees.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The appellant brought an action in the district court seeking a judgment restoring her to the civil service position from which, according to her claim, she had been wrongfully removed. In her complaint the appellant named as defendants (1) Bernard J. Manale, Assistant Chief of the Movements Division of the United States Army Oversea Supply Agency in New Orleans, Louisiana, (2) U. S. Army Oversea Supply Agency and (3) the U. S. Civil Service Commission. The district court granted a motion to dismiss on the ground that the individual Commissioners of the United States Civil Service Commission were indispensable parties and were not joined. From the judgment of dismissal against the appellant she has taken this appeal.


2
The Commissioners are indispensable parties and the judgment will be affirmed. However, if the appellant shall, promptly upon the coming down of the mandate herein, apply to the district court for leave to amend her complaint by joining as parties defendant the several Commissioners of the United States Civil Service Commission, the district court is directed, in the interest of justice, to grant such leave and allow such amendment.


3
Affirmed with directions.